Citation Nr: 1224376	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  11-03 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 24, 2008, for the award of service connection for diabetes mellitus and status post cerebrovascular accident (CVA) residuals.

2.  Entitlement to an effective date earlier than November 24, 2008, for the award of special monthly compensation.

3.  Entitlement to service connection for ischemic heart disease, to include as secondary to exposure to herbicides or as secondary to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant's spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1966 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In August 2011, the Veteran's spouse testified on his behalf during a Board hearing before the undersigned Acting Veterans Law Judge at the RO; a transcript of the hearing is of record.  At the hearing, she submitted evidence directly to the Board, with a waiver of initial RO consideration of the evidence.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Board has accepted a July 2011 statement in lieu of a VA Form 9 as to the issue of service connection for ischemic heart disease.  Thus, this issue is also on appeal.

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  On November 24, 2008, the RO first received the Veteran's claims for service connection for diabetes mellitus, for CVA residuals and for special monthly compensation.

2.  The record contains no statement or communication from the Veteran, prior to November 24, 2008, that can reasonably be construed as constituting claims for service connection for diabetes mellitus, status post CVA residuals or for special monthly compensation.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 24, 2008, for the award of service connection for diabetes mellitus and status post CVA residuals are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).  

2.  The criteria for an effective date earlier than November 24, 2008, for the award of special monthly compensation are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran has challenged the effective date of award for diabetes mellitus and CVA residuals (as well as the downstream claim of entitlement to special monthly compensation) assigned following a grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Notably, the pre-adjudicatory service connection notice dated January 2009 advised the Veteran of the criteria for establishing effective dates of awards.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify with respect to the effective date of award claims has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims herein decided.  Notably, the effective date of award issues on appeal are primarily limited to review of the Veteran's filings of record prior to November 24, 2008.  There is no allegation that a claim was filed upon service separation which would warrant obtaining service records.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in August 2011, this AVLJ queried the appellant regarding her theories of entitlement.  Pertinent to the effective date of award claims, the appellant was advised to submit for the record copies of any claims filed with VA prior to November 2008.  The Board is unaware of any additional types of evidence capable of substantiating these effective date of award claims which are primarily based upon retroactive review of the existing record.  As such, the Board finds that it has fully complied with the Bryant requirements.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with these claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Generally, the effective date for a grant of service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2011).  

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly-authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered as filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

The VA adjudication system is a non-adversarial, pro-claimant system wherein pro se filings are liberally and sympathetically construed.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004); EF. v. Derwinski, 1 Vet. App. 324 (1991).

While the Veteran asserts entitlement to an earlier effective date for the award of service connection for diabetes mellitus and for status post CVA residuals, and the award of special monthly consideration, considering the record in light of the above-noted legal authority, the Board finds that no earlier effective date is assignable.

The basic facts of this case are not in dispute.  The Veteran filed a claim for service connection for diabetes mellitus, CVA residuals, and a claim for special monthly compensation that was received by the RO on November 24, 2008.  The RO granted service connection for these disabilities and awarded special monthly compensation, effective the date of receipt of claim.   The record does not contain a communication or action indicating intent to apply for service connection for diabetes mellitus, CVA residuals or for special monthly compensation prior to November 24, 2008.

The Board acknowledges that the Veteran had filed previous claims for service connection in October 1994.  However, he only filed claims for head injury, headaches, skin irritation, loss of teeth, alcoholism, and hepatitis; claims for diabetes mellitus, CVA and for special monthly compensation were not included.  Even when construing his pro se filings in the most liberal and sympathetic manner, the Board finds no allegations which can reasonably be construed as raising claims of service connection for diabetes mellitus, CVA residuals or for special monthly compensation.

Additionally, there is no other relevant communication from the Veteran subsequent to the March 1995 rating decision denying these claims until the November 24, 2008, claim.  

During the August 2011 Board hearing, the Veteran's spouse contended, in essence, that the Veteran is entitled to an earlier effective date as he had been suffering from his diabetes, stroke condition and residuals well prior to November 2008.  She also indicated that at the time of the October 1994 claim, he was being treated at a VA medical facility and had assistance from the Texas Veterans Commission in filling out the forms.  She indicated that she thought that as the Veteran was in the hospital at the time, the Commission would have ensured that any potential disabilities would have been claimed at that time.

The applicable law and regulations clearly make it the Veteran's responsibility to initiate a claim for service connection with VA if he/she seeks that benefit.  The Board emphasizes that, while VA does have a duty to assist a claimant in developing facts pertinent to a claim, it is the claimant who must bear the responsibility for coming forth with the submission of a claim for benefits under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Thus, despite the Veteran's spouse's contentions to the effect that the Veteran received assistance in submitting the October 1994 claims, it was his responsibility to file a claim for service connection for diabetes mellitus, CVA residuals, and for special monthly compensation.  In this case, the record does not show that the Veteran filed a claim for service connection for diabetes mellitus, for CVA and its residuals or for special monthly compensation, prior to November 2008.

As regards the Veteran's spouse's contention that the Veteran's medical records indicate that he was suffering from the residuals of stroke prior to November 2008, no such assertions provide for the allowance of an earlier effective date.  Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).  Hence, even if the Veteran had submitted treatment records prior to November 2008 reflecting earlier treatment for the disability, as there had been no prior disallowance of this claim, such documents would not constitute an informal claim.

In sum, while the Board has considered the Veteran's spouse's assertions, the record simply contains no statement or communication from the Veteran prior to November 24, 2008, that constitutes a pending claim for service connection for diabetes mellitus, CVA residuals, or for special monthly compensation.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by such authority.  For all the foregoing reasons, the Board finds that an earlier effective date for the award of service connection for diabetes mellitus, CVA residuals, and special monthly compensation, is not warranted.  The effective date of award claims are denied.


ORDER

An effective date earlier than November 24, 2008, for the award of service connection for diabetes mellitus and status post CVA residuals is denied.

An effective date earlier than November 24, 2008, for the award of special monthly compensation is denied.

REMAND

The Veteran seeks to establish service connection for ischemic heart disease as presumptively due to herbicide exposure under 38 C.F.R. § 3.309(e).  Effective August 31, 2010, VA published in the Federal Register a final rule amending 38 C.F.R. § 3.309(e) to establish presumptive service connection for ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  75 Fed. Reg. 53,202 (Aug. 31, 2010). 

The Veteran's clinical records repeatedly reference his past medical history of coronary artery disease (CAD) which is either status post stent placement and/or coronary artery bypass grafting (CABG).  There are no clinical records, however, supporting these "diagnoses."  Despite repeated requests, neither the Veteran nor his spouse (who has assisted in the development of the claim) has been responsive to VA's requests to identify all relevant records pertaining to his alleged treatment for ischemic heart disease.

In January 2011, a VA examiner reviewed the record, but found no evidence of ischemic heart disease.  Notably, the examiner observed that there was no reliable evidence of ischemic heart disease.  It was further observed that there was no evidence such as a sternal scar which would corroborate CABG surgery.  The examiner concluded that, unless new records were made available actually documenting the recorded past medical history, it must be determined that it was less likely than not that the Veteran manifests clinically significant CAD.

Thereafter, the appellant submitted additional records not reviewed by the VA examiner which included the apparent photographic results from an angiogram performed in May 2008.  This is the type of "new record" which warrants obtaining a new opinion.  See Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010).

On remand, the Veteran (and his spouse) are hereby advised that their cooperation in identifying all relevant records may be necessary to substantiate this claim, and that a failure to assist VA in obtaining records could potentially result in a denial of the claim.  Thus, their full responsiveness to all VA communications is essential.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the approximate date and providers of treatment for his reported stent placement surgery, coronary artery bypass grafting, and pacemaker implant.  Additionally, assist the Veteran in obtaining complete medical records from Memorial Hermann Northwest Hospital since at least May 2008 as well as complete medical records from Dr. Zayd S. Kaylani.

2.  Upon completion of the above (if necessary), forward the Veteran's claims folder to an appropriate examiner to determine whether the record supports a medical diagnosis of ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  The examiner is specifically requested to review any records associated with the claims folder since the January 2011 VA examination report, including the May 2008 angiography records submitted in February 2011.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

3.  Thereafter, readjudicate the claim.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


